EXHIBIT 10.68

LOGO [g18460ex10_68pg001.jpg]

 

Facility Offer Letter

Attention: Mflex Suzhou Co., Ltd

With reference to our recent discussion, we are pleased to confirm our agreement
to granting you the facility detailed below.

Amount: Up to 200 million RMB or equivalent USD Purpose: Revolving loan Tenor:
Three year Security: Clean

Price: The RMB interest rate is 90% of Basic rate according to PBOC. (The
interest rate is adjusted once a year)

The Basic RMB Interest Rate of PBOC

Term 6 months 12 months 1-3 years 3-5 years Above 5 years

Basic Rate 4.86% 5.31% 5.40% 5.76% 5.94%

PBOC (31th July 2010)

The USD interest rate is calculated as Libor+XXBPS; BPS is determined by mutual
consultation according to USD lending cost in domestic market.

Agricultural Bank of China Suzhou Wuzhong Sub-branch

President sign:

31th July 2010

Address: No. 138 Dongwu Road Wuzhong District Suzhou PRC Post Code: 215128

Number :(86)0512-65655688 Fax:(86)0512-65012010 Email: wzgjb@abocsz.com



--------------------------------------------------------------------------------

LOGO [g18460ex10_68pg002.jpg]

 

AGRICULTURAL BANK OF CHINA

The Price of Financing Service

Business Basic price Favorable price

USD USD Loan Negotiated by ABC and MFLEX according to the variation of market
price

USD Time Deposit Negotiated by ABC and MFLEX according to the variation of
market price

RMB Facility Basic rate 90% of basic rate

One-day call 0.81%

Seven-day call 1.35%

Agreement deposit 1.17%

Remit Outward Remittances 0.1% at least 50RMB at last 1000rmb 30RMB/PER

Outstation Payment 0.1% at least 50RMB at last 1000rmb 30RMB/PER

Import L/C Opening 0.15% at least 300RMB 20% of basic price

Amendment 200RMB free

Acceptance 0.1% free

dishonor 100RMB free

Shipping guarantee 0.1% free

Endorse bill of lading 0.1% free

Export L/C Opening 300RMB free

Amendment 100RMB free

Acceptance 0.2% free

dishonor 100RMB free

Shipping guarantee NO free

Endorse bill of lading NO free

Spot FCY Exchange Selling Bid price Bid price + 125bps

Purchasing Offer price Offer price-125bps

Draft Issue bank acceptance bill 0.55% 0.25%

Notes: the validity of the price of financing services is one year.